United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-2719EM
                                   _____________

Tina Golden Dewoody Walton,             *
                                        *
                    Appellant,          *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the Eastern
Juanita Waltman Joslin; John Doe        * District of Missouri.
Bonding or Surety Company; Terry J.     *
Flanagan; John Doe, Insurance Carrier *         [UNPUBLISHED]
for Terry J. Flanagan; Social Security  *
Administration,                         *
                                        *
                    Appellees.          *
                                  _____________

                            Submitted: November 27, 1997
                                Filed: December 16, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

      Tina Golden Dewoody Walton appeals the district court's order dismissing
Walton's lawsuit against Juanita Waltman Joslin and others for failure to state a claim.
Having reviewed the record, we conclude the district court's ruling was clearly correct.
We thus affirm the judgment of the district court. See 8th Cir. R. 47B.

      Walton's motion for appointment of counsel is denied as moot.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-